Citation Nr: 1545743	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-42 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as an anxiety disorder).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for incontinence /a chronic bladder disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left elbow disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for a bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2004 and his awards and decorations include the Combat Action Ribbon (CAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, as reported above the Veteran's DD 214 lists under his awards and decorations the CAR which is only awarded due to overseas combat service.  Moreover, other service department records report that he received Hostile Fire/Imminent Danger Pay and a Combat Zone Tax Exclusion for his service from April 1, 1999, to September 30, 1999.  However, the Veteran's DD 214 lists no foreign or sea service.  Therefore, because whether or not the Veteran served in combat and whether his service included service in the Persian Gulf are critical questions that need to be answered by the Board before it can adjudicating his appeal (see, e.g., 38 U.S.C.A. § 1154(b) (West 2015) and 38 C.F.R. § 3.317 (2015)), a remand is required to obtain and associate with the claims file his service personnel records.  See 38 C.F.R. § 19.9 (2015).

Also as to all the issues on appeal, given the missing service personnel records the Board finds that a remand is required to provide the Veteran with needed VA examinations.   See 38 U.S.C.A. § 5103(d); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (holding that a veteran's complete service treatment records are needed to adjudicate both service connection and increased rating claims).

While the appeal is in remand status, VA should also attempt to obtain and associate with the claims file any ongoing treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's complete service personnel records including the citation generated in connection with his award of the CAR.

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associate with the claims file the Veteran's post-August 2015 treatment records from the North Texas VA Health Care System.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any identified and outstanding private treatment records.

4.  Notify the Veteran and his representative that they can submit lay statements from the appellant and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of any psychiatric disorder, incontinence/chronic bladder disorder, left shoulder disability, left elbow disability, bilateral knee disabilities, and low back disability as well as first-hand knowledge of any in-service stressor and the current problems caused by his service-connected bilateral ankle disabilities and pes planus to include any problem they cause with employment.  Provide them a reasonable time to submit this evidence.  

5.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the origins or etiology of all current psychiatric disorders.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of the Veteran's psychiatric disorders? 

In this regard, PTSD must be specifically ruled out.

(b)  Is it at least as likely as not that any diagnosed psychiatric disorder was due to military service and/or has continued since that time?

(c) Is it at least as likely as not that a psychosis manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

In providing the requested opinions, the examiner should take inti account the Veteran's award of the CAR.

In providing the requested opinions, the examiner must not rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the diagnosis and origins of any incontinence/chronic bladder disorder.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran have incontinence/a chronic bladder disorder? 

(b)  Is it at least as likely as not that any incontinence/chronic bladder disorder was due to military service and/or has continued since that time?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

In providing the requested opinions, the examiner must not rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the diagnosis and origins of any left shoulder, left elbow, bilateral knee, and low back disabilities.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses, if any, of the Veteran's left shoulder, left elbow, bilateral knee, and low back disabilities? 

(b)  Is it at least as likely as not that any diagnosed left shoulder, left elbow, bilateral knee, and low back disabilities was due to military service and/or has continued since that time?

(c) Is it at least as likely as not that any arthritis in the left shoulder, left elbow, either knee, and/or low back manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

In providing the requested opinions, the examiner must not rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the current severity of his bilateral ankle disabilities.  The claims folder should be made available to and reviewed by the examiner.  The examination should conduct complete range of motion studies with specific findings as to dorsiflexion and plantar flexion of the ankles.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits dorsiflexion and plantar flexion of the ankles, i.e., the extent of his pain-free motion.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

9.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the current severity of his bilateral pes planus.  The claims folder should be made available to and reviewed by the examiner.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his bilateral pes planus.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

10.  After undertaking any other needed development, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the March 2011 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

